Citation Nr: 1639892	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-25 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include retinal scars and macular degeneration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1956 to January 1960.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This matter was previously before the Board in February 2015 and November 2015, at which times it was remanded to the agency of original jurisdiction (AOJ) for additional development. 

During the course of the appeal, the Veteran changed representatives from Alabama Department of Veterans Affairs to the American Legion.  See April 1993 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative and November 2015 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  

After reviewing the contentions and evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also May 2013 Claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence on file is at least in relative equipoise as to whether the Veteran's retinal scars and macular degeneration are related to in-service arc welding.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for retinal scars and macular degeneration have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a bilateral eye disability, to include retinal scars and macular degeneration.  He maintains that his eye condition is the result of arc welding performed as a pipe fitter in service.  

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for retinal scars and macular degeneration is warranted.

First, the Veteran has a current bilateral eye disability.  The December 2013 VA examination report shows the Veteran has retinal scarring, including macular scarring and macular degeneration.  Thus, the first element of service connection is met.

The Veteran has shown an in-service injury and has met the second requirement of service connection.  In this regard, the Veteran reported that he worked as a pipe fitter in the ship fitters shop on the U.S.S. Caloosahatchee, where he was exposed to arc welding.  See Veteran's November 2015 Statement.  He reported that he received flash burns on his eyes and that he was given ointment to treat burns during service.  The Veteran's reports are in accordance with his DD-214 and service treatment records.  The Veteran's DD-214 shows that he was paid at a fireman rate, and his service treatment records show that he served on the U.S.S. Caloosahatchee and that he received treatment for a burn to his arm.  See Veteran's DD Form 214; Immunization Record STR; February 1957 STR.  As a result, the Board accepts the Veteran's account of in-service arc welding as credible and consistent with the circumstances of his active duty service.  See 38 U.S.C.A. § 1154(a).  The second element of service connection has therefore been met.

The third and last element of service connection is to establish a causal link between the Veteran's in-service arc welding and his current bilateral eye disability.  The Veteran underwent examination in December 2013 in relation to his bilateral eye disability claim.  The examiner diagnosed the Veteran with retinal scars, to include macular scars and macular degeneration.  The examiner opined that the Veteran's retinal scars are at least as likely as not caused by his in-service arc welding.  The examiner explained that welding emits a wide spectrum of radiation, which is absorbed by the cornea and the lens, and that visible light and other radiation penetrate to the retina.  The examiner explained that this may cause photochemical retinal damage, which may be permanent and damage vision.  The examiner further explained that the Veteran's retinal scarring pattern exists on both sides of the optic nerve, which indicates that the Veteran does not have a simple case of retinal degeneration of the macular only.  The Board finds the December 2013 VA examiner's opinion persuasive as it is supported by a rationale and based upon examination of the Veteran.  The Board notes that there are indications in the Veteran's private and VA treatment records that he has age-related macular degeneration.  See April 2007 Private Treatment Record; April 2013 VAMC Treatment Record.  However, the Board finds the December 2013 VA examiner's opinion more persuasive than these treatment notes as the examiner's opinion is supported by a rationale and based on a thorough analysis that includes interview and examination of the Veteran, review of the Veteran's treatment records, and consideration of the Veteran's lay statements.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the third element of service connection is met.

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for retinal scars, to include macular scars and macular degeneration, is warranted.


ORDER

Service connection for retinal scars, to include macular scars and macular degeneration, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


